FILED
                            NOT FOR PUBLICATION                               NOV 22 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PAUL CARRILLO,                                    No. 09-56527

               Petitioner - Appellant,            D.C. No. 3:08-cv-02165-LAB-
                                                  POR
  v.

MATTHEW CATE, Warden and JERRY                    MEMORANDUM *
BROWN, Attorney General,

               Respondents - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                          Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       California state prisoner Paul Carrillo appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Carrillo contends that the district court erred in dismissing his petition as

untimely because the one-year limitations period set forth in 28 U.S.C.

§ 2244(d)(1) does not apply to petitions challenging administrative decisions. This

contention is foreclosed by Shelby v. Bartlett, 391 F.3d 1061, 1063-65 (9th Cir.

2004). To the extent that Carrillo is requesting us to overturn the holding of

Shelby, we may not do so. See United States v. Camper, 66 F.3d 229, 232 (9th Cir.

1995).

         The pro se motion to file an amicus brief received by the court on September

8, 2010, is deemed filed and is denied.

         AFFIRMED.




                                              2                                    09-56527